Case 5:20-cv-05799-LHK Document 415-1 Filed 12/29/20 Page 1 of 6




      Attachment A
        Case 5:20-cv-05799-LHK Document 415-1 Filed 12/29/20 Page 2 of 6




                                                                   U.S. Department of Justice
                                                                   Civil Division
                                                                   Federal Programs Branch




Alexander V. Sverdlov                        Telephone:     (202) 305-8550
Trial Attorney                               E-Mail:        alexander.v.sverdlov@usdoj.gov




December 29, 2020

Sadik Huseny
Latham & Watkins LLP
505 Montgomery Street,
San Francisco, CA 94111
email: sadik.huseny@lw.com

       Re:     Rule30(b)(6) Deposition Notice to the Department of Commerce

Dear Sadik,

        I write with respect to the deposition notice you served pursuant to Rule 30(b)(6) on
December 25, 2020. The notice seeks a deposition of the Department of Commerce on New
Year’s Eve and includes information on 13 topics for examination. We object to several of those
topics for the reasons noted below. In addition, given the timing of the receipt of your notice,
and the intervening holidays, we propose to make the witness available on January 5, 2021.

General Objection 1

         Many of the topics Plaintiffs have noticed are overbroad, unduly burdensome, and
disproportionate to the needs of the case insofar as they seek testimony concerning “[a]ll”
deliberations, communications, and actions related to various issues. Preparing a witness to
testify about all actions, communications, or deliberations concerning an issue in an agency as
large as the Department of Commerce is implausible; merely collecting, reviewing, and
producing the documents necessary to reasonably prepare a designee would functionally
subsume a large amount of the document production tasks that Defendants are currently
undertaking. The burden is compounded by the fact that Plaintiffs are seeking to conduct the
deposition within 4 business days of serving their notice.

       Further, Defendants have already produced a vast number of documents related to the
Replan and the census schedule generally, and are in the process of producing more. These
        Case 5:20-cv-05799-LHK Document 415-1 Filed 12/29/20 Page 3 of 6




documents chart the Department of Commerce’s decision-making process and already provide
much of the information Plaintiffs are seeking, so testimony about “[a]ll” such documents would
be unduly cumulative and disproportionate to the needs of the case and the current timeline for
discovery.

        Accordingly, for any topic where Plaintiffs have sought “[a]ll” communications,
deliberations, or actions, Defendants will designate a witness to testify generally about the
relevant deliberations, communications, and actions taken by the Department of Commerce. In
doing so, Defendants do not waive any applicable privileges, such as the deliberative process
privilege, that might apply to such testimony. Further, because work on the census is ongoing,
such testimony will necessarily not cover communications, deliberations, or actions that have not
yet occurred.

General Objection 2

        Several topics Plaintiffs have noticed either explicitly or implicitly seek information that
would be protected by privileges, including but not limited to the deliberative process privilege,
attorney-client privilege, or the Presidential Communications privilege. To the extent those
privileges have not been explicitly overruled with respect to particular materials in this litigation,
we would plan to instruct our witnesses not to answer questions that solicit such information.

Specific Objections

Topic 1 – “All deliberations, communications and actions taken by You to initiate, develop
effectuate, implement and/or oversee the Replan, as well as the reasons and justifications
underpinning the Replan and Your understanding of the potential or actual effects of the Replan
on the accuracy and/or quality of the 2020 Census.”

         For the reasons articulated above, this topic is overboard and unduly burdensome insofar
as it seeks information about all deliberations, communications, and actions related to the
Replan. Defendants have already produced a vast number of documents related to the Replan
and the census schedule generally and are in the process of producing more; these documents
chart the Department of Commerce’s decision-making process. Because these documents
already provide the information Plaintiffs are seeking, Defendants will designate a witness to
testify generally about the deliberations, communications, and actions taken by the Department
of Commerce to develop and implement the Replan, along with the Department of Commerce’s
understanding of the effect, if any, that such implementation has on the quality of the 2020
Census.

Topic 2 – “Your understanding of, and actions taken regarding, the potential or actual effects on
the accuracy and/or quality of the 2020 Census of your actions and efforts to comply or not
comply with the December 31, 2020 statutory reporting deadline for reporting the tabulation of
total population by state to the President, including Your positions with respect to the impact of
COVID-19.”


                                                  2
        Case 5:20-cv-05799-LHK Document 415-1 Filed 12/29/20 Page 4 of 6




         This topic is vague and overbroad, such that it is unduly burdensome, and
disproportionate to the needs of the case. The phrase “Your positions with respect to the impact
of COVID-19” is vague and ambiguous, such that it would be impossible to adequately prepare a
designee on the topic. Meanwhile, the phrase “to comply or not comply with the December 31,
2020 statutory reporting deadline” is self-cancelling, and therefore imposes no limitation on the
scope of the topic. Because the Department of Commerce’s efforts to meet the statutory deadline
of 13 U.S.C. § 141 overlaps completely with Topic 1, Defendants will not designate a witness to
testify separately about Topic 2.

Topics 3 and 13

Topic 3 – “Your understanding of, and actions taken regarding, whether and to what extent the
December 31, 2020 statutory reporting deadline for reporting the tabulation of total population
by state to the President trumps constitutional requirements regarding an actual and accurate
enumeration and whether and to what extent an extension from Congress is necessary.”

Topic 13 – “Your understanding of whether and how Your actions regarding the 2020 Census
satisfy constitutional requirements.”

        Topics 3 and 13 seek information that is inseparable from legal advice and legal
conclusions, which are not proper subjects for a deposition. Defendants’ views on these matters
have already been presented to the Court via multiple rounds of briefing, and is likely to be
presented to the Court again. There is no underlying basis of fact that is separable from the legal
conclusions articulated in those filling, such that any facts requested would collectively amount
to legal conclusions about what these constitutional standards require. See, e.g., Mitchell v.
Atkins, No. 3:19-CV-5106-RBL, 2019 WL 6251044, at *2 (W.D. Wash. Nov. 22, 2019).
Defendants will not designate a witness to testify about these topics.


Topic 5 – “All deliberations, communications, and actions taken or planned by You with regard
to the tabulation of total population by state delivered or to be delivered by the Census Bureau,
including the date on which the tabulation was or will be delivered by the Census Bureau to You
and the date on which the tabulation and any other related census count information was or will
be delivered by You to the President.”

         This topic is overbroad, unduly burdensome, and disproportionate to the needs of the
case. First, the topic contains no date limitation, such that it could sweep in materials from years
ago that have no relevance to Plaintiffs’ claims in this matter. Second, the topic is vague insofar
as “deliberations, communications, and actions taken or planned . . . with regard to the tabulation
of total population by state” encompasses everything related to the Department of Commerce’s
oversight of the decennial census.

      Accordingly, Defendants will designate a witness to testify generally about the
Department of Commerce’s understanding about the timeline for the 2020 census results.


                                                 3
        Case 5:20-cv-05799-LHK Document 415-1 Filed 12/29/20 Page 5 of 6




Topic 6 – “All deliberations, communications, and actions taken or planned by You with regard
to information related to the effectuation of the Presidential Memorandum delivered or to be
delivered by the Census Bureau, including the date(s) on which any information related to the
effectuation of the Presidential Memorandum has been or will be delivered by the Census Bureau
to You and the date(s) on which any information related to the effectuation of the Presidential
Memorandum was or will be delivered by You to the President.”

        This topic is overbroad, unduly burdensome, and disproportionate to the needs of the
case. To the extent the topic seeks information regarding the actual mechanics by which the
Presidential Memorandum would be implemented, that information is irrelevant to the issues in
this case—and would, in any event, be protected by the deliberative process privilege, and
potentially other privileges as well.

      Accordingly, Defendants will designate a witness to testify generally about the
Department of Commerce’s understanding about the timeline for implementing the Presidential
Memorandum.

Topic 7 – “All actions taken by You to effectuate and implement the Presidential Memorandum
after July 21, 2020 and Your understanding of the potential or actual effects on the accuracy
and/or quality of the 2020 Census of effectuating and implementing the Presidential
Memorandum.”

        This topic is overbroad and unduly burdensome because it seeks information that is
irrelevant to the Plaintiffs’ claims in this case. Unlike in the cases challenging the Presidential
Memorandum, Plaintiffs here have made no claims that would implicate the methods or
procedures by which Defendants are seeking to effectuate the Presidential Memorandum. Nor
have Plaintiffs here made any claims that those methods are themselves injurious. Furthermore,
for the reasons explained above, the information would be protected by the deliberative process
privilege, and potentially other privileges as well. Accordingly, Defendants will not designate a
witness to testify of this topic.

Topic 10 – “The substance and scope of all inquiries directed to You by OIG, the Government
Accountability Office, or the United States Congress regarding the Replan, the Presidential
Memorandum, and/or any other actions or operations affecting the 2020 Census and the
substance and scope of Your responses thereto.”

        This topic is overbroad, unduly burdensome, and disproportionate to the needs of the
case. First, the topic contains no date limitation, such that it could sweep in materials from years
ago that have no relevance to current Census Bureau operations. Second, the topic bears no
relevance to the substance of the claims that Plaintiffs have made in this case. Plaintiffs have, at
most, placed the existence of other inquiries into the census at issue as bearing upon Defendants’
document collection efforts. But those efforts have already been thoroughly explored through
hearings, declarations, and depositions, such that additional inquiry on this topic would serve
only to harass.


                                                 4
        Case 5:20-cv-05799-LHK Document 415-1 Filed 12/29/20 Page 6 of 6




        Accordingly, Defendants decline to designate a witness to testify on this topic. Instead,
Defendants refer Plaintiffs to the following public websites for a list of all inquiries to date by
the relevant organizations:

       For Office of the Inspector General: https://www.oig.doc.gov/Pages/Census-Reading-
       Room.aspx?YearStart=01/01/2020&YearEnd=12/31/2020

       For Government Accountability Office: https://www.gao.gov/reports-testimonies/by-
       agency/Department%20of%20Commerce,%20Executive/Bureau%20of%20the%20Cens
       us,%20Department%20of%20Commerce,%20Executive

       For House Oversight Committee: https://oversight.house.gov/investigations/census

Topic 12 – “Your public statements about the 2020 Census, the bases for the statements and
assertions made therein, and the accuracy of the statements and assertions made therein.”

        This topic is overbroad, unduly burdensome, and disproportionate to the needs of the case
insofar as the topic contains no date limitation, such that it could sweep in materials from years
ago that have no relevance to current Census Bureau operations. Accordingly, Defendants will
designate a witness to testify generally about the Department of Commerce’s public statements
about the census in 2020.


       As always, we are happy to discuss the substance of these objections with you during a
meet and confer. Please let us know if you would like to do so.


                                                      Very truly yours,


                                                      /s/ Alexander V. Sverdlov

                                                      Alexander V. Sverdlov




                                                  5
